DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to communication filed on 08/17/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 13, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1, 19, and 20, the limitations of “assigning on blockchain application on the server network” (claims 1, 19, and 20, line 18); sending from blockchain application on the server network” (claims 1, 19, and 20, line 21) are unclear. Does Applicant refer to another blockchain application on the server network or is it the same as previously recited above?
	Regarding claims 1, 19, and 20, the limitation of “in plurality of sets of the plurality smaller encrypted files ….” (claims 1, 19, and 20, line 27) is unclear. Does Applicant refer to another plurality of sets of the plurality smaller encrypted files or is it the same as previously recited above?
	Regarding claim 13, the limitation of “wherein one or more requesting network devices”  is unclear.  Does Applicant refer to another requesting network devices or is it the same?
 	Claims 2 – 12 and 14 – 18 are necessarily rejected as being dependent upon the rejection of claim 1.
	Claims 1 – 20 would be in condition for allowance upon overcome the 112 second paragraph rejections and the reason for allowance would be provided.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Faulkner et al (US 10,762,060) discloses an electronic file management.
Smith et al (US 2019/0349261) discloses an object identification for groups of IoT devices.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVES DALENCOURT whose telephone number is (571)272-3998. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YVES DALENCOURT/Primary Examiner, Art Unit 2457